DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on January 29, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

Drawings
  	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a surface energy controlling layer disposed on the buffer layer to overlap the second electrode and not to overlap the first electrode in a plan view; a third electrode disposed on the buffer layer to overlap the first electrode and not to overlap the surface energy controlling layer in a plan view” (claim 1), “and not to overlap the second area in a plan view” (claim 9), “further comprising a fourth electrode disposed on the third electrode” (claim 11), “a deficient pixel disposed in the second area, the deficient pixel including a first electrode, the buffer layer and a surface 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
 	As to claim 1, the Examiner suggests replacing “a second electrode dispose” with “a second electrode disposed”.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, it is unclear how “a surface energy controlling layer disposed on the buffer layer to overlap the second electrode and not to overlap the first electrode in a plan view; a third electrode disposed on the buffer layer to overlap the first electrode and not to overlap the surface energy controlling layer in a plan view” occurs.  First, none of the corresponding drawings depict a surface energy controlling layer in a plan view, making determination of this limitation impossible.  Second, in the cross-sectional view of FIG. 6A, a surface energy controlling layer SCL does not overlap the second electrode EL2, but instead overlaps the first electrode EL1 so it is unclear how the reverse limitation could be true in a plan view.  Third, it is unclear which structure corresponds to the third electrode.  Did Applicant intend the discontinuous portion of second electrode EL2 to correspond to the third electrode?

 	As to claim 9, it is unclear how “an electron injection layer directly disposed on the buffer layer to overlap the first area and not to overlap the second area in a plan view”.  First, 

 	As to claim 11, it is unclear which structure corresponds to the claimed fourth electrode when FIG. 7A and FIG. 7B only show at most three electrodes.
 	
Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: claims 15-20 are indicated as being allowable.  Jung et al. (U.S. Patent Publication No. 2021/0202612 A1), hereafter “Jung”, teaches in FIG. 6 a first area and a second area disposed adjacent to the first area in a plan view, and a deficient or dummy pixel in the second area.  See Jung, ¶ [0110].  However, Jung teaches the deficient or dummy pixel not including a first electrode, an emission layer, and a second electrode.  Id.  

No Prior Art Applied
 	No prior art has been applied to claims 1-14.  The Examiner was unable to find the limitations “a surface energy controlling layer disposed on the buffer layer to overlap the second electrode and not to overlap the first electrode in a plan view; a third electrode disposed on the buffer layer to overlap the first electrode and not to overlap the surface energy controlling layer in a plan view”.

Prior Art Made of Record 
 	The following prior art is made of record:
Kwon et al. (U.S. Patent Publication No. 2018/0261792 A1), teaching fluorinated low surface energy anti-decapping layers


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829